DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; Sano et al. U.S. PGPUB No. 2005/0063864 discloses displaying a first visual representation comprising estimated or calculated masses (the box labeled “Calculating of each element number from mass number” in figure 9B) from a received data file (since figure 2 illustrates that “Data Acquisition” transfers data from the “internal Database” for displaying by control portion 17), a second visual representation comprises a distribution of mass/charge (m/z) values (the box labeled “Calculation of Isotope Peak Intensity Distribution” in figure 9B) estimated or calculated from the received data file (since figure 2 illustrates that “Data Acquisition” transfers data from the “internal Database” for displaying by control portion 17), and a third visual representation comprising a mass spectrum (the box labeled “Finally Determine the Estimated Isotope Peak as an Isotope Peak” in figure 9B) estimated or calculated from the received data file (since figure 2 illustrates that “Data Acquisition” transfers data from the “internal Database” for displaying by control portion 17); and teaches receiving a user-selected mass value (“the ion species having a mass-to-charge ratio m/z value that is designated by the user in advance is excluded from the selection as a parent ion” [0006]). However, there is no explicit disclosure of the claimed step of displaying a labeled mark corresponding to the selected mass value, as claimed.
Keating et al. U.S. PGPUB No. 2003/0200032 discloses displaying a first visual representation comprising estimated or calculated masses (“raw…spectra” [0074]), a second visual representation comprises a distribution of mass/charge (m/z) values (“mapping and/or fingerprinting results in a table” [0074]), and a third visual representation comprising a deconvolved mass spectrum (“deconvoluted spectra” [0074]); and teaches receiving a user-selected mass value (“the mass tolerance is selectable by a user” [0027]. However, there is no explicit disclosure of the claimed step of displaying a labeled mark corresponding to the selected mass value, as claimed.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, displaying a labeled mark corresponding to a user-selected mass value on one or both of a first visual representation of estimated or calculated masses received from a data file and a third visual representation of a deconvolved mass spectrum estimated or calculated from the received data file, and simultaneously displaying the labeled mark corresponding to the selected mass on each of a plurality of sites on a second visual representation of a distribution of mass/charge values estimated or calculated from the received data file.

Regarding independent claim 11; claim 11 includes substantially similar limitations to those of independent claim 1 and is allowable at least for the reasons indicated with respect to claim 1.

Regarding dependent claims 2-10 and 12-19; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claims 1 and 11.

Regarding independent claim 20; claim 20 includes substantially similar limitations to those of independent claim 1 and is allowable at least for the reasons indicated with respect to claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881